AO 2458 (Rev. 02/08/2019) Judgment _in a Criminal Petty Case (Modified)                                                                          Pa_g_e I of!



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November I, 1987)
                                      V.

                     Roberto Gonzalo Ortiz-Isaias                                        Case Number: 2:19-mj-11857

                                                                                         Kenneth Robert McMullan
                                                                                         Defendant's Attorney


REGISTRATION NO. 92239298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                            ------=-------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                     Count Number{s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                           1

 •    The defendant has been found not guilty on count(s)
                                                                                   --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                I
                             h       TIME SERVED                                   LLJ   ___________                         days

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, December 23, 2019

            ·'(i A\ i\\             . - - - - - - --·· ____                   Date oflmp ..
Received f, I \ l}._J,JJ,.,),J
                                                Fi"'Lt'."·o
                   .           (/                                                       os1t10n of Sentence
                 I
                                           -r        :::.
                                         /,,_~ r - - - - - - - - ,
              DUSM
                                                                                     ORABLE RUTH B~UDEZ MONTENEGRO
                                                 DEC 2 3 2019                      ITED STATES MAGISTRATE JUDGE
                                       CLERK LJc-; lJISTHICl COLJHT
                                    SOUTHERN biST~T Q.);,-E'ALIFORNIA
                                    GY                  ~~                DEPUTY
Clerk's Office Co                                                                                                                  2:19-mj-11857
